Case: 4:20-cr-00177-RLW-PLC Doc. #: 5 Filed: 03/12/20 Page: 1 of 3 PageIDFILED
                                                                          #: 14

                                                                                         MAR 12'20ZO
                                                                                       U s DISTRICT COURT
                             UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF MO
                                                                                            ST.LOUIS
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                               Plaintiff,        )
                                                 )
v.                                               ) No.       4:20CR00177 RLW/PLC
                                                 )
GREGORY CLARK,                                   )
                                                 )
                               Defendant.        )

                                            INDICTMENT
The Grand Jury charges that:
                                          COUNT ONE
                            [Interstate Extortion: 18 U.S.C. § 875(d)]

        On or about February 25, 2020, in the Eastern District of Missouri and elsewhere, the

defendant,
                                       GREGORY CLARK,

knowingly transmitted in interstate and foreign commerce,, from the State of North ,Carolina, with

intent to extort from "DW," a corporation located in St. Louis, Missouri, money an~ other things

of value, an electronic mail communication containing a threat to injure the property and reputation

ofDW.

        All in violation of Title 18, United States Code, Section 875(d).


The Grand Jury further charges that:
                                          COUNT TWO
             [Interstate Activity in Aid of Racketeering: 18 U.S.C. § 1952(a)(3)(A)]

        From in or about February 25, 2020, through in or about March 5, 2020, in the Eastern

District of Missouri and elsewhere, the defendant,

                                       GREGORY CLARK,
Case: 4:20-cr-00177-RLW-PLC Doc. #: 5 Filed: 03/12/20 Page: 2 of 3 PageID #: 15




used a facility in interstate commerce, to wit: electronic mail comm"Qllication, with the intent to

promote, manage, establish, carry on and facilitate the promotion, management, establishment and

carrying on of an unlawful activity, that is, interstate extortion, in violation of 18 U.S.C. § 875(d),

and thereafter performed and attempted to perform an act to promote, manage, establish and carry

on, and to facilitate the promotion, management, establishment and carrying on of such unlawful

activity, in that the defendant sent an extortionate electronic mail message containing a threat to

injure the property and reputation of corporation "DW," headquartered in St. Louis, Missouri, and

subsequently engaged in telephone communications, electronic mail communications, and use of

the mails in furtherance qf the unlawful activity.

       All in violation of Title 18, United States Code, §1952(a)(3)(A).


The Grand Jury further charges that:

                                   COUNT THREE
         [Interference with Commerce by Means of Extortion: 18 U.S.C. § 1951(a)]

       From on or about February 25, 2020, through in or about March 5, 2020, in the Eastern,

District of Missouri and elsewhere, the defendant,

                                       GREGORY CLARK,

did attempt to obstruct and affect commerce and the movem.ent of articles and commodities in

commerce by extortion, as those terms are defined in Title 18, United States Code, section 1951,

that is, the defendant attempted to obtain the property of "DW," a corporation engaged in interstate

commerce and headquartered in St. Louis, Missouri, with DW's consent induced by the wrongful

use of fear of economic loss, in that the defendant threatened to disseminate DW's proprietary
Case: 4:20-cr-00177-RLW-PLC Doc. #: 5 Filed: 03/12/20 Page: 3 of 3 PageID #: 16




business information, thus causing an economic loss to DW, unless DW gave the defendant a

check for $200,000.

       All in violation of Title 18, United States Code, Section 1951(a).



Dated: - - - - -                                A TRUE BILL



                                                FOREPERSON


JEFFREY B. JENSEN
United States Attorney



GWENDOLYN E. CARROLL #4657003NY
Assistant United States Attorney
